Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/09/2021 is being considered by the examiner.

Response to Amendment
	The amendment filed 11/30/2020 has been entered. Claims 1, 3-20 are pending. Claim 2 has been cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 5,341,230).
Re claim 1: Smith discloses a light-emitting device for a vehicle, comprising: a light source arrangement (106, fig. 5), which is arranged to emit light (see fig. 5) in the direction (upward and left direction, fig. 5) of a first half-space (lower half of 100, fig. 5), a reflection hologram (116, fig. 5) (hologram layer, see Col. 6 lines 43-50), which is configured to produce a , wherein the beam deflector (108, fig. 5) is designed to direct light (see fig. 5) coming from the light source arrangement (56) as a spherical wave (light from incandescent bulb 106 produces a spherical wave, see Col. 2 lines 56-62) onto the hologram (116) as a plane wave (light from 106 is collimated and injected into 110 transforming the light wave into a planar wave) (see Col. 3 lines 3-12).

Re claim 8: Smith discloses the beam deflector (108, fig. 5) is designed to direct at least one part of the light (light from 106, fig. 5) from the light source arrangement (106, fig. 5) to the hologram (116, fig. 5) via a reflection (light reflected off 108) at one side of the light-guiding body (side of 102 with 110, fig. 5).  

Re claim 9: Smith discloses the side (side of 102 with 110, fig. 5) comprises a side of the light-guiding body (lower side of 110, fig. 5) located opposite the hologram (upper side of 110 with 116, fig. 5).  

Re claim 10: Smith discloses the hologram (116, fig. 5) has a portion of reduced efficiency (portion of 116 receiving light directly from 106, fig. 5), wherein the light-guiding body (102, 110, fig. 5) is configured to direct non-diffracted light (light emitted directly from 

Re claim 19: Smith discloses the light-guiding body (102, 110, fig. 5) includes a plane (plane where 110 meets 102, fig. 5) for incoupling of light (see fig. 4), said plane parallel to a plane (see fig. 5) of the reflection hologram (plane of 116, fig. 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,341,230) in view of Hewitt (US 6,062,710).
Re claim 3: Smith fails to teach the beam deflector comprises a curved mirror.  
Hewitt teaches a beam deflector (30, fig. 8) comprises a curved mirror (curved mirror, see Col. 5 lines 3-8).
Therefore, in view of Hewitt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a curved mirror to the beam deflection portion of Smith, in order to maximize light transmission into the light guiding member.

Re claim 4: Smith fails to teach the mirror comprises a portion of a parabolic mirror.  

Therefore, in view of Hewitt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a portion of the parabolic mirror to the beam deflection portion of Smith, in order to maximize light transmission into the light guiding member.

Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,341,230) in view of Fattal (US 2017/0090096).
Re claim 5: Smith fails to teach the beam deflector comprises a transmissive or reflective diffractive element.  
Fattal teaches the beam deflector (140, fig. 5) comprises a transmissive or reflective diffractive element (120 is made of transparent material, see para [0039]). 
Therefore, in view of Fattal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source and reflector of Smith with the beam deflector of Fiorentino which is a transmissive or reflective diffractive element, in order to maximize the light input of incident light thereby improving the overall light output of the light-emitting device.

Re claim 6: Smith fails to teach the light source arrangement comprises a plurality of light sources, wherein the beam deflector comprises separate portions for the plurality of light sources, each of the separate portions arranged immediately adjacent to each other on the same beam deflector.  

Therefore, in view of Fattal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of light sources to the light source arrangement of Smith and substitute the beam deflector of Smith with a beam deflector with separate portions for the plurality of light sources, each of the separate portions arranged immediately adjacent to each other on the same beam deflector, in order to maximize the light input of incident light thereby improving the overall light output of the light-emitting device.

Re claim 7: Smith fails the plurality of portions are configured to direct light at different angles onto the hologram for selectively producing different light-emission signatures.  
Fattal teaches the plurality of portions (140, fig. 5) are configured to direct light at different angles (different angles into 120 with respect to y-x plane, fig. 5) onto the light valve array (250, fig. 6) for selectively producing different light-emission signatures (see fig. 6).
Therefore, in view of Fattal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of light sources to the light source arrangement of Smith and substitute the beam deflector of Smith with a beam deflector with a plurality of portions where the plurality of portions are configured to direct light at different angles onto the hologram for selectively producing different light-emission 

Re claim 15: Smith fails to teach the light source arrangement is formed by one or more approximate point light sources. 
Fattal teaches a light source arrangement (110', 110'', fig. 4) is formed by one or more approximate point light sources (see para [0034]).
Therefore, in view of Fatal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source arrangement of Smith with one or more approximate point light sources, in order to increase the light output of the light emitting device.

Claims 11-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,341,230) in view of Fiorentino et al. (US 2014/0268867) (hereinafter Fiorentino).
Re claim 11: Smith fails to teach the light-guiding body has a curved light input coupling face for coupling in light from the light source, wherein a center of curvature of the light input coupling face is located at the location of a light source of the light source arrangement.  
Fiorentino teaches a light-guiding body (110, fig. 4) has a curved light input coupling face (120, fig. 4) for coupling in light from the light source (120, fig. 4), wherein a center of curvature of the light input coupling face (center of curvature of 150, fig. 4) is located at the location of a light source (120) of the light source arrangement (120).  
Therefore, in view of Fiorentino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light guiding body 

Re claim 12: Smith fails to teach the light-guiding body has a curved light input coupling face for coupling in light from the light source, wherein a combination of the curved light input coupling face and the beam deflector is designed to direct light coming from the light source arrangement as spherical wave onto the hologram as a plane wave.  
Fiorentino teaches a light-guiding body (110, fig. 4) has a curved light input coupling face (150, fig. 4) for coupling in light (light from 120) from the light source (120, fig. 4), wherein a combination of the curved light input coupling face (150) and the beam deflector (130, fig. 4) is designed to direct light (light from 120) coming from the light source arrangement (120) as spherical wave (light emitted from LEDs 120 are lambertian and spherical) onto the light valve array (220, fig. 5) as a plane wave (150 and 130 collimates light from 120 into parallel wave, see para [0045]).  
Therefore, in view of Fiorentino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light guiding body of Smith to include a curved light input coupling face for coupling in light from the light source, wherein a combination of the curved light input coupling face and the beam deflector is designed to direct light coming from the light source arrangement as spherical wave onto the hologram as a plane wave, in order to collimate light from the light source thereby increasing the light output by minimizing light leakage.

Fiorentino teaches conversion of spherical waves (waves from 120, fig. 4) to planar waves (130 and 150 converts light from 120 into collimated light, see para [0045]) occurs within the light-guiding body (110, fig. 4).
Therefore, in view of Fiorentino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the light guiding body of Smith such that conversion of spherical waves to planar waves occurs within the light-guiding body, in order to collimate light from the light source thereby increasing the light output by minimizing light leakage.

Re claim 17: Smith fails to teach conversion of spherical waves to planar waves occurs after the spherical waves enter the light-guiding body.  
Fiorentino teaches conversion of spherical waves (light from 120 converted into collimated light by 130, fig. 4) to planar waves occurs after the spherical waves (waves from light 120, fig. 4) enter the light-guiding body (110, fig. 4).
Therefore, in view of Fiorentino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the light guiding body of Smith such that conversion of spherical waves to planar waves occurs after the spherical waves enter the light-guiding body, in order to collimate light from the light source thereby increasing the light output by minimizing light leakage


Fiorentino teaches conversion of spherical waves (light from 120 converted into collimated light by 150, fig. 4) to planar waves occurs in a region (region of 150, fig. 4) between the light source arrangement (120, fig. 4) and the reflector (130, fig. 3).  
Therefore, in view of Fiorentino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the light guiding body of Smith such that conversion of spherical waves to planar waves occurs in a region between the light source arrangement and the reflection hologram, in order to collimate light from the light source thereby increasing the light output by minimizing light leakage

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,341,230).
Re claim 13: Smith teaches the light-guiding body (102, 110, fig. 5) has in a light-guiding core (102, fig. 5) a refractive index (refractive index of clear glass, see Col. 6 line 40).
However, Smith fails to teach a light-guiding core with a refractive index of 1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the light guiding core such that it has a refractive index of 1 to change the light diffraction of the light source, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

 the light-guiding body (102, 110, fig. 5) has in a light-guiding core (102, fig. 5) a refractive index (refractive index of clear glass, see Col. 6 line 40).
However, Smith is silent about the light-guiding core has a refractive index that differs from 1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the light guiding core such that it has a refractive index differs from 1 to change the light diffraction of the light source, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,341,230) in view of  Fattal (US 2017/0090096) as applied to claim 6 above, and further in view of Nesterenko et al. (US 2005/0201120) (hereinafter Nesterenko).
Re claim 20: Smith fails to teach one of the separate portions comprises a first mirror and another of the separate portions comprises a second mirror, the first mirror distinct from the second mirror.  
Nesterenko teaches one of the separate portions (93, fig. 12) comprises a first mirror (mirror 93a of middle 93, fig. 12) (concave reflecting mirror, see para [0053]) and another of the separate portions (side 93, fig. 12) comprises a second mirror (mirror 93a of side 93, fig. 12), the first mirror distinct from the second mirror (two different mirrors 93a).  
Therefore, in view of Nesterenko, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the reflectors of 
Furthermore, it would have been obvious to one with ordinary skill in the art at the time of the invention to substitute a reflective coating with a mirror to maximize light reflection, since it has been held that simple substitution of one known element for another to obtain predictable results would be routine to one with ordinary skill in the art. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/            Primary Examiner, Art Unit 2875